Title: From Alexander Hamilton to Ebenezer Stevens, 6 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York September 6. 1799—
          
          You will be pleased to provide by purchase such a number of Common and Horsemen’s Tents as, together with those that have already been furnished, shall be sufficient to make up the complement of the twelfth and thirteenth regiments according to the peace establishments.
          I would thank you to discharge the enclosed account for postage which is enclosed—
          With great consdern. I am, Sir &c: &c.
        